USCA11 Case: 19-11213    Date Filed: 06/15/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 19-11213
                Non-Argument Calendar
                ____________________

WASEEM DAKER,
                                           Plaintiff-Appellant,
versus
COMMISSIONER GREGORY DOZIER,
FORMER COMMISSIONER HOMER BRYSON,
TIMOTHY WARD, Assistant Commissioner,
FACILITIES DIRECTOR JACK KOON,
DEPUTY STEVEN UPTON, et al.,


                                        Defendants-Appellees.
USCA11 Case: 19-11213         Date Filed: 06/15/2022    Page: 2 of 3




2                      Opinion of the Court                 19-11213

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
            D.C. Docket No. 5:18-cv-00245-TES-CHW
                     ____________________

Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Waseem Daker, a Georgia prisoner proceeding pro se, ap-
peals the district court’s sua sponte dismissal of his complaint rais-
ing claims under 42 U.S.C. § 1983 and the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. § 21C, et seq. The district
court dismissed Daker’s complaint without prejudice because he
had three previous “strikes”―or cases dismissed as frivolous, ma-
licious, or for failure to state a claim under the Prison Litigation
Reform Act―and he did not demonstrate that he qualified for the
“imminent danger” exception to proceed in forma pauperis. Daker
argues that the district court erred in concluding that his com-
plaints did not allege an imminent danger of serious physical harm.
He also argues that the court abused its discretion by declining him
leave to amend his complaint based on the expiration of a two-year
statute of limitations period.
       Daker, “an extraordinarily prolific serial litigant,” has filed
numerous complaints raising essentially the same arguments he
raises now. See Daker v. Ward, 999 F.3d 1300, 1302 (11th Cir. 2021)
USCA11 Case: 19-11213         Date Filed: 06/15/2022     Page: 3 of 3




19-11213                Opinion of the Court                         3

(Daker I). Specifically, that he was eligible for the “imminent dan-
ger” exception to the PLRA because prison officials had an ongoing
custom of physically forcing and threatening to use force to shave
him and other prisoners. Id. at 1310–13. We ultimately held that:
(1) “allegations of past danger cannot establish a present imminent
danger”; and (2) “the kinds of minor injuries Daker allege[d] were
caused by being forcibly shaved, such as burns, cuts, and bruises,
fall short of the seriousness of injury that this Court has found sat-
isfies the imminent danger standard.” Id. at 1312–13 (emphasis
added). We conclude that the district court did not err in determin-
ing that Daker did not qualify for the “imminent danger” exception
because his argument to the contrary is foreclosed by our previous
holding in Daker I.
        Daker also argues that the district court abused its discretion
by denying him leave to amend his complaint before dismissing it
without prejudice. But dismissals without prejudice are generally
not an abuse of discretion. See, e.g., Dynes v. Army Air Force Exch.
Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (holding that dismissal
without prejudice for failure to file a court-ordered brief was not
an abuse of discretion). And, contrary to Daker’s assertion, the dis-
trict court’s dismissal was not tantamount to one with prejudice by
virtue of an expired statute of limitations. Daker filed in 2018 based
on claims that he alleged accrued that year and that were subject
to a two-year statute of limitations. Thus, the claims were still
timely, if at all, in 2019 when the district court dismissed them with-
out prejudice. Accordingly, we AFFIRM.